DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin GB 1815759.4.
	In regards to Independent Claim 1, Qin teaches a nacelle (21) for a gas turbine engine (10) having a longitudinal centre line (9), the nacelle comprising: 5an air intake (12) disposed at an upstream end of the nacelle (as shown in figure 2), the air intake comprising, in flow series, an intake lip (40), a throat (point between 40 and 42) and a diffuser (42); and a protrusion (48) extending radially inward from the air intake downstream of the intake lip (48 downstream of 40 in figure 5), wherein the protrusion extends circumferentially by a protrusion angle (angle of 48 in figure 12) with respect to the longitudinal 10centre line of the gas turbine engine, and wherein the protrusion angle is greater than or equal to 1 degree and less than or equal to 180 degrees (figure 12 shows multiple protrusions 48 with an angle between 1 and 180 degrees).
	Regarding Dependent Claim 2, Qin teaches that the air intake extends axially by an intake 15length (L) with respect to the longitudinal centre line (9), and wherein the protrusion extends axially by a protrusion length (length of 48 shown in figure 5) with respect to the longitudinal centre line, and wherein the protrusion length is greater than or equal to 0.01 L, and less than or equal to 0.99L (length of 48 is shown within the range of 0.01L and 0.99L in figure 5).
	Regarding Dependent Claim 3, Qin teaches that the throat extends radially by a throat radius with respect to the longitudinal centre line (radius of throat at transition from 40 to 42 in figure 5).
	Regarding Dependent Claim 4, Qin teaches a fan section (23) downstream of and adjacent to the diffuser (Fan face adjacent 42 in figure 5), wherein the fan section extends radially by a fan radius (radius of fan indicated by dashed line diameter in figure 5 at Fan face) with respect to the longitudinal centre line (9).
	Regarding Dependent Claim 5, Qin teaches that the protrusion (48) extends radially inward from the air intake by a protrusion height (height of 48 with respect to D), and wherein the protrusion height is greater than or equal to 0.1(radius of fan - radius of throat) and less than or equal to (radius of fan - radius of throat) (height of 48 shown about 1/3 of fan radius - throat radius in figure 5 below).

    PNG
    media_image1.png
    570
    808
    media_image1.png
    Greyscale

Figure 5 of Qin
	Regarding Dependent Claim 6, Qin teaches that the protrusion has a convex shape (48 shown as convex in figure 5).
	Regarding Dependent Claim 8, Qin teaches a gas turbine engine (10) for an aircraft (page 2, l. 21), the gas turbine engine comprising a nacelle according to claim 1 (rejection of claim 1 above).
	Regarding Dependent Claim 9, Qin teaches a fan (23) received within the nacelle (23 within 10 in figure 2).
	Regarding Dependent Claim 10, Qin teaches an engine core (11) received within the nacelle (11 within 21 in figure 2).
	
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans 3,819,008.
In regards to Independent Claim 1, Evans teaches a nacelle (12) for a gas turbine engine (10) having a longitudinal centre line (centerline through 10), the nacelle comprising: 5an air intake (14) disposed at an upstream end of the nacelle (as shown in figure 1), the air intake comprising, in flow series, an intake lip (converging portion in figure 1 below), a throat (throat in figure 1 below) and a diffuser (diffuser in figure 1 below); and a protrusion (32) extending radially inward from the air intake downstream of the intake lip (32 downstream of converging portion in figure 1 below), wherein the protrusion extends circumferentially by a protrusion angle (angle of 32 in figure 2) with respect to the longitudinal 10centre line of the gas turbine engine, and wherein the protrusion angle is greater than or equal to 1 degree and less than or equal to 180 degrees (figure 2 shows 12 protrusions 32 about central axis, where each protrusion comprises a width greater than 1/360 of the circumferential length of 13).

    PNG
    media_image2.png
    448
    842
    media_image2.png
    Greyscale

Figure 1 of Evans
Regarding Dependent Claim 7, Evans teaches that the protrusion is downstream of the throat (32 downstream of throat in figure 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741